Citation Nr: 0415057	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  96-41 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating determination of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a January 2003 decision, the Board denied the veteran's 
claim for service connection for bipolar disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  The parties filed a Joint 
Motion for Remand with the Court in December 2003.  The Court 
issued an Order in December 2003, granted the Joint Motion 
and vacated the Board's January 2003 decision.  


REMAND

In the December 2003 Joint Remand, the parties indicated that 
VA had not complied with the VCAA, and that there were 
several Spanish documents in the claims file that had not 
been translated.

Accordingly, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), this 
case is hereby REMANDED for the following action:

Send a VCAA letter to the veteran.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




